Case: 21-50999     Document: 00516259662         Page: 1     Date Filed: 03/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   March 30, 2022
                                No. 21-50999
                            consolidated with                       Lyle W. Cayce
                                No. 21-51014                             Clerk
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jesus Fernando Fierro-Renteria,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-340-1
                            USDC No. 4:21-CR-480-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Jesus Fernando Fierro-Renteria appeals his conviction and sentence
   for reentering the United States after deportation in violation of 8 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50999       Document: 00516259662         Page: 2    Date Filed: 03/30/2022




                                     No. 21-50999
                                   c/w No. 21-51014

   § 1326(a) and (b)(1), along with the revocation of a term of supervised release
   he was serving at the time of the offense. He has not briefed, and has
   therefore abandoned, any challenge to the revocation of supervised release or
   his revocation sentence. See Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir.
   1993).
            For the first time on appeal, Fierro-Renteria argues that § 1326(b) is
   unconstitutional because it permits a defendant to be sentenced above the
   statutory maximum under § 1326(a) based on the fact of a prior conviction
   that was not alleged in the indictment or found by a jury beyond a reasonable
   doubt. He correctly concedes that his argument is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224 (1998). See United States v. Pervis, 937
   F.3d 546, 553–54 (5th Cir. 2019); United States v. Wallace, 759 F.3d 486, 497
   (5th Cir. 2014). However, he wishes to preserve the issue for further review.
   Because Fierro-Renteria’s sole argument is foreclosed, he has moved without
   opposition for summary disposition of his appeals.
            Summary disposition of an appeal is proper where “the position of
   one of the parties is clearly right as a matter of law so that there can be no
   substantial question as to the outcome of the case.” Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). Accordingly, the motion for
   summary disposition is GRANTED, and the judgments of the district court
   are AFFIRMED.




                                          2